That the lessors of the plaintiff, after a recovery in ejectment, may bring an action of trespass vi et armis for the mesne
profits, either in their own names or in the name of the nominal plaintiff, is too well known to require the citation of any authority for its support. This is the first instance which has come to our knowledge, of an attempt to unite the real and nominal plaintiffs in such action, and we cannot discover any principle upon which it can be maintained. It (402) introduces, without any necessity or convenience, the name of a person as one of the plaintiffs, who has no interest in the recovery, and that is a good cause for a nonsuit, upon the trial, under the general issue. 1 Chit. Pl., 76.
When the lessors do not choose to avail themselves of the privilege, awarded to them by the practice of the court, of using the name of the *Page 371 
nominal plaintiff, in their action to recover the mesne profits, but proceed in their own names, there is no reason why they should not conform to the settled rules of pleading. Not having done so in this case, the judgment of nonsuit was right and must be affirmed.
PER CURIAM.                                   Judgment affirmed.